 LABORERSLOCAL 223 (C.W.C. BUILDERS)Local 223, Laborers'InternationalUnion of NorthAmerica,AFL-CIO (C.W.C. Builders,Inc.)andFurniture and Piano Moving,Furniture StoreDrivers,Helpers,Warehousemen and Packers,Local Union No. 82,a/w International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.Case 1-CD-7589 September 1986DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSThe charge in this Section 10(k) proceeding wasfiled 3October19851by Furnitureand PianoMoving,Furniture Store Drivers, Helpers,Ware-housemen and Packers,Local UnionNo. 82, a/wInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpersof America (theTeamsters),alleging thatLocal 223, Laborers'International Unionof NorthAmerica,AFL-CIO(the Respondent or theLaborers)violated Section8(b)(4)(D) of theNationalLabor Relations Act byengaging in proscribedactivitywith an object offorcing C.W.C. Builders,Inc. (the Employer) toassign certain work to employees the Respondentrepresents rather than to employees represented bythe Teamsters.The hearing was heldon 12 No-vember 1985beforeHearingOfficerThomas J.Morrison.The NationalLaborRelations Board has delegat-ed its authorityin this proceeding to a three-member panel.The Board affirms the hearingofficer's rulings,fording them free from prejudicialerror.On theentire record,the Board makes the following find-ings.I. JURISDICTIONThe Employer,a Massachusetts corporation witha principal place of business in Boston, Massachu-setts, is engaged in the business of construction andbuilding rehabilitation and annually has gross reve-nues in excessof $50,000 and annually purchasesgoods valued in excessof $50,000 directly frompoints outside the Commonwealth of Massachu-setts.The partiesstipulated,and we find, that theEmployer is engaged in commercewithin themeaning of Section 2(6) and (7) of the Act and thatthe Laborersand the Teamsters are labor organiza-tionswithin the meaning of Section 2(5) of theAct.'All datesare in 1985.II.THE DISPUTE367A. Background and Facts of DisputeAs noted,the Employer is engaged in the con-struction and rehabilitation of buildings.Typically,the Employer will have new appliances installed inthe buildings on which it works.The Employer hasfor many years purchased its appliances from G.E.Hotpoint.The exclusive warehouseman for G.E.Hotpoint in the geographic area where the Em-ployer operates is P. J.Casey,Inc. (Casey). G.E.Hotpoint ships the appliances ordered by the Em-ployer to Casey,which stores them until the Em-ployer is ready for delivery. The usual practice forat least 20 years has been that, on an as-neededbasis,Casey's employees, who are represented bythe Teamsters,deliver the appliances to .the Em-ployer's jobsite;unload them; then transport, un-crate,and place the appliances at their point of usein the building;and then dispose of the debris.The Employer's employees are represented bythe Laborers.On 17 September,Casey's employeesdelivered approximately 57 dishwashers to the Em-ployer's jobsite at the former Baker ChocolateCompany building in Dorchester Lower Mills,Massachusetts,where the Employer is rehabilitat-ing the former factory building into apartments.Laborers Steward Joe Green told the Employer'ssupervisor Leonard Finnerty that the work that theTeamsters had been doing belonged to employeesrepresented by the Laborers.A short time later,Laborers Business Agent Pat Walsh arrived andtold Finnerty that he would take the Laborers-rep-resented employees off the job unless the work wasgiven to the Laborers.The Laborers-representedemployees then stopped working. The Employer'spresident,Benjamin Polishook,during a phoneconversation with Finnerty,instructed Finnerty toaskWalsh if he would send his men back to workif the Employer would employ alaborer to workalongsideCasey'semployees.Walsh refused andthe Laborers picketed the rest of the day.Casey'semployees completed their work and nearly all ofthe Employer's employees continued working.On 18 September the Laborers again picketedthe jobsite.Most of the Employer's other employ-ees did not cross the picket line. No deliveries fromCasey were scheduled for that day and none weremade.Also on 18 September,PolishookmetwithWalsh at Walsh's office.Walsh claimed the workin dispute and referred Polishook to language inthe collective-bargaining agreement between theLaborers and the Employer which gave the fol-lowing work to employees represented by the Re-spondent:"Unloading,handling and distributing of281NLRB No. 56 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDallmaterials,fixtures,furnishings and appliancesfrom pointof deliveryto stockpiles and fromstockpiles to approximate point of installation."Walsh said that he did not care that Casey's em-ployees had always performed the work.Polishooksaid that if the contract gave the work to the La-borers-represented employees,"then I'm stuck withit."Walsh said he would cease picketing if the em-ployees were paid for the time they had missed,and Polishook agreed.Polishook then assigned thework to the Laborers and the strike ended.There-after,Casey's employees left newly delivered appli-ances on the sidewalk at the Employer's jobsite.B.Work in DisputeThe disputed work involves the unloading,trans-porting,uncrating,and placement of appliances,and the disposal of the debris at the Employer'sjobsite at the former Baker Chocolate Companybuilding in DorchesterLowerMills,Massachusetts.C. Contentionsof thePartiesThe Teamsters contends that reasonable causeexists to believe thatthe Laborershas violated Sec-tion 8(b)(4)(D) of the Act. It argues that the eventsof 17 and 18 September described above constitut-ed unlawful coercion. It contends that the work indispute should be awarded to employees represent-ed by the Teamsters based on company preferenceand past practice;relative skills; economy and effi-ciency of operations;and the Laborers'acquies-cence in the Teamsters' performanceof the workin dispute.The Laborerscontends that the work in disputeshould be assigned to employees represented by itbased on its collective-bargaining agreement withthe Employer;employer preference;an interunionagreement;and efficiencyand economy of oper-ations.D. Applicability of theStatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.As set forth above, the record shows that, on 17September, LaborersBusinessAgentWalsh toldthe Employer that he would take the Laborers-rep-resented employees off the job unless the work indispute was given to those employees.The Labor-ers then picketed the jobsite on 17 and 18 Septem-ber.We find that an object of the picketing was toforce the Employerto assignthe disputed work toemployees represented by the Laborers. We furthernote that,although the Laborers,the Teamsters,and Casey have agreed to be bound by a jurisdic-tional agreement between the Laborers and theTeamsters, the Employer is not bound by thisagreement.We, therefore,find reasonable cause to believethat a violation of Section 8(b)(4)(D)has occurredand that there exists no agreed-upon method forvoluntary adjustment of the dispute within themeaning of Section 10(k) of the Act. Accordingly,we find that the dispute is properly before theBoard for determination.E.Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1.Certification and collective-bargainingagreementsThere is no evidence that either labor organiza-tion has been certified by the Board as the collec-tive-bargaining representative of the Employer'semployees in an appropriate unit. The Employer'spresident, Benjamin Polishook, testified, however,that he has signed the contract between the Massa-chusetts Laborers' District Council of the Labor-ers' International Union of North America, AFL-CIO and two employerassociationsof which theEmployer is not a member, and that the Employerabides by that contract. As indicated above, thecontract covers, inter alia, "Unloading, handlingand distributing of . . . appliances from point ofdelivery to stockpiles and from stockpiles to ap-proximate point of installation." We note, however,the Teamsters'contention that this language doesnot clearly give the work to employees representedby the Laborers. Specifically, the Teamsters con-tends, and we agree, that the dishwashers involvedin the instant dispute were not stockpiled withinthe meaning of this clause. Thus, when the Team-sters-represented employees delivered the appli-ances, the appliances were delivered directly totheir approximate point of installation and were notdelivered to stockpiles. The contract also states,"[Ajll building Laborers' work necessary to tend LABORERSLOCAL 223 (C.W.C. BUILDERS)the Carpenters,Masons and other building tradescraftsmen,all cleanup of debris"belongs to the La-borers.The Laborers contends that this provisionis relevant here because full installation of the dish-washers was to be accomplished by other crafts-men. We note,nevertheless,that the Laborers hasacquiesced for many years in the performance ofthe work in dispute by Casey's employees repre-sented by the Teamsters.Accordingly,reviewingthe totality of evidence on these points, we fmdthat the factors of certification and collective-bar-gaining agreements favor neither union.22.Company preference and past practiceAs noted above the work in dispute has beenperformed by Casey'sTeamsters-represented em-ployees for many years.Polishook testified that theEmployer is not financially responsible for damageto the G.E.Hotpoint appliances while they arebeing handled by Casey.He also testified that oneof the reasons "we gave it to Mr. Casey" was tolessen the risk of damage to the appliances whilethey were being delivered and uncrated.HoweverPolishook also testified that he believed the con-tractwith the Laborers required giving the workto employees represented by the Laborers.Accord-ingly,we find that the factor of employer prefer-ence is inconclusive.We find,however,that pastpractice favors an award of the work in dispute toemployees represented by the Teamsters.3.Area and industry practiceThe president and business agent of the Team-sters, John Perry,testified that employees repre-sented by the Teamsters place appliances at theirpoint of use for many construction industry em-ployers in the Boston area. Accordingly, we findthat the factor of area practice favors an award ofthework in dispute to employees represented bythe Teamsters.There was no evidence regardingindustry practice.Accordingly,we find that thefactor of industry practice does not favor an awardof the work in dispute to either Union.4.Relative skillsThe employees represented by the Teamstersperformed the work in dispute for many years in asafe and competent manner.Those employees usedtools and equipment not usually used by the Labor-ers-represented employees. However,after the Em-ployer had assigned the work to the Laborers-rep-2LongshoremenILWU Local 50 (Brady-Hamilton StevedoreCa),244NLRB 275 (1979), cited by the Laborers,is distinguishable from the in-stant case on the grounds that the Board accepted, as the law of the case,the court's finding that the respondent's contract with the employersthere assigned the work to the respondent without qualification.369resented employees, theywere able to perform thework.Accordingly,we find that the factor of rela-tive skills is inconclusive.5.Economy and efficiency of operationsPolishook testified that he believed Casey'sTeamsters-represented employees were more effi-cient in performing the disputed work and that hehad preferred to have Casey's employees performthe work for many years for this reason. When theTeamsters-represented employees delivered the ap-pliances, they took the appliances from the deliv-ery truck to the places where the appliances wouldbe used in one step.In contrast,when the Employ-er'sLaborers-represented employees transportedthe appliances to the places where they would beused,the process of placing the appliances requiredtwo steps. Thus, the Teamsters-represented em-ployees would leave the appliances on the sidewalkor loading dock at the jobsite,where they wouldremainuntilaLaborers-representedemployeebecame available to take them to their point of in-stallation.Also, as noted above, the Employer isnot financially responsible for damages to the appli-ances while they are being handled by Casey's em-ployees.Accordingly,we find that the factors ofeconomy and efficiency of operations favor anaward of the work in dispute to employees repre-sented by the Teamsters.6. Interunion agreementsAn official of the Laborerstestified that there isan agreement betweenthe Laborersand the Team-sters regarding the "tailgatedelivery ofany materi-als that come on to a construction site."In addi-tion, the Laborersintroduced a 1947 agreement be-tween the International Brotherhood of Teamsters,Chauffeurs,Warehousmen and Helpersof Americaand the predecessorof the LaborersInternationalUnion of North America, AFL-CIO,which statesthat,atconstruction sites,Laborers-representedemployeeshave jurisdiction over "the loading, un-loading anddistributionof materials after the firstdrop or pointof delivery." The Laborersalso in-troduced letters dated 16 August 1982 and 1 De-cember 1969written by Laborers officials whichstate thatthe Laborersand the Teamsters in theNew England area had agreed thatLaborers-repre-sented employees would unload all materials "fromtailboard to approximate point of installation" atconstruction sites.There isno evidence that the1947 agreement is not currently in effect.Accord-ingly,we findthat thisfactor favorsan award oftheworkin disputeto the Laborers-representedemployees. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionsAfter considering all the relevant factors, weconclude that employees represented by the Team-sters are entitled to perform the work in dispute.We reach this conclusion relying on area practice,employer past practice, and economy and efficien-cy of operations.In making this determination, weare awarding the work to employees representedby the Teamsters, not to that Unionor its mem-bers. The determination is limited to the controver-sy that gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1.Employees of P. J. Casey, Inc., represented byFurniture and PianoMoving,FurnitureStoreDrivers,Helpers,Warehousemen and Packers,Local Union No. 82,a/w InternationalBrother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America are entitled to perform thework of unloading, transporting,uncrating, andplacement of appliances, and the disposal of thedebris at the C.W.C. Builders, Inc. jobsite at Dor-chester LowerMills,Massachusetts.2.Local 223, Laborers' International Union ofNorth America, AFL-CIO is not entitledby meansproscribed by Section 8(b)(4)(D) of the Act toforce C.W.C. Builders,Inc. to assignthe disputedwork to employees represented by it.3.Within 10 days from this date, Local 223, La-borers'InternationalUnion of North America,AFL-CIO, shall notify the Regional Director forRegion 1 inwritingwhether it will refrainfromforcing the Employer, by means proscribed by Sec-tion 8(b)(4)(D), to assign the disputed work in amanner inconsistentwith this determination.